CONNOR, J.
It is provided by statute in this State that “on application of the guardian by petition, verified by oath, to the Superior Court, showing that the interest of the ward would be materially promoted by the sale or mortgage of any part of his estate, real or personal, the proceeding shall be conducted as in other eases of special proceedings; and the truth of the matters alleged being ascertained by satisfactory proof, a decree may thereupon be made that a sale or mortgage be had by such person, in such way, and on such terms as may be most advantageous to the interest of the ward; but no sale or mortgage shall be made until approved by the judge of the court, nor shall the same be valid, nor any conveyance of title made unless confirmed and directed by the judge and the proceeds of the sale or mortgage shall be exclusively applied and secured to such purposes, and on such trusts as the judge shall specify. The guardian may not mortgage the property of his ward for a term of years in excess of the time fixed by the court in its decree.” N. C. Code of 1931 (Michie), sec. 2180.
The petitioners allege in the petition filed by them in the above entitled proceeding that the order or decree made therein, authorizing and empowering their guardian to borrow money from the Federal Land Bank of Columbia, and to secure the payment of the same by a *631mortgage on their lands to said bank, was not made in strict compliance with the provisions of the statute, and that for that reason the said order or decree is invalid. They do not allege that the said order or decree or that the mortgage executed pursuant thereto, was procured by fraud, or entered or executed by mistake or accident. They do not rely upon any principle of equity for the relief prayed for, but on the facts alleged in their petition, they pray that the order or decree be declared void and set aside, and that the mortgage be canceled. The proceeding was pending on said petition, at the time the petition for removal was filed by the respondent.
This is not an action at law or a suit in equity, within the provisions of the act of Congress, providing for the removal in certain cases of any suit of a civil nature, at law or in equity, from a State Court to the District Court of the United States. Jucl. Code, section 28, as amended. See Barrow v. Hunton, 99 U. S., 80, 25 L. Ed., 407.
The judgment in the instant case is affirmed on the authority of the cited case, which has been generally followed by both State and Federal courts.
Affirmed.
Schenck:, J., took no part in the consideration or decision of this case.